JOURNAL ENTRY AND OPINION.
{¶ 1} On March 31, 2003, the relator, Gary D. Roberson, commenced this procedendo action against the respondent, Judge Eileen Gallagher, to compel her to rule on his motion for jail time credit that was filed inState v. Roberson, Cuyahoga County Court of Common Pleas Case Nos. CR-421986, CR-422185, CR-422834, CR-423646, CR-424065, and CR-423647. On April 9, 2003, the respondent, through the Cuyahoga County Prosecutor, filed an answer and a motion for summary judgment.
 {¶ 2} Our review of the record indicates that Judge Gallagher ruled on Roberson's motion and awarded him 118 days of jail time credit on April 4, 2003. Therefore, Roberson's request for a writ of procedendo is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
 {¶ 3} Accordingly, we grant the respondent's motion for summary judgment. Relator to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ dismissed.
ANNE L. KILBANE, P.J., and COLLEEN CONWAY COONEY, J., CONCUR.